IN THE
TENTH COURT OF APPEALS










 

No. 10-04-00365-CV
 
Texas Genco, LP,
                                                                      Appellant
 v.
 
Valence Operating Company,
                                                                      Appellee
 
 

From the 77th District Court
Freestone County, Texas
Trial Court No. 04-047-A
 

SPECIAL NOTE





 
          The majority issued an opinion in this
case on January 18, 2006.  The signature block correctly indicates that I am on
the panel.  But the signature block failed to note the information that I had
communicated to the author regarding my ability, or inability, to vote on the
opinion and judgment.  I received this query from Justice Vance:
Reminder:  the issue date is January 18.  Please
let us know how to show your opinion, i.e., dissenting, concurring, etc.
 
I responded:
 
Thanks for the reminder, but I have not had an
adequate amount of time to evaluate the issues in this appeal so I do not know
what to tell you.
 
As with other cases[1]
in which Justices Reyna and Vance have elected to issue their opinion without
awaiting on my vote, there are serious issues presented in this appeal.  I
cannot vote on the result in a case until I have had adequate time to study the
issues presented.  This is not the only case on which I must cast a vote and it
must be appropriately balanced with other priorities.
          Thus, to avoid leaving the appearance
that I agree with the opinion and judgment, this Special Note is simply to
advise you that at the time the majority issued its opinion, I was not, nor am
I currently, in a position to cast a vote on the issues presented in this
appeal.  Thus, I can neither concur nor dissent.
 
                                                          TOM
GRAY
                                                          Chief
Justice
 
Special
Note delivered and filed January 25, 2006
Publish
with Opinion issued January 18, 2006
 




[1]
Tesmec USA, Inc. v.
Whittington,
No. 10-04-00301-CV, 2005 Tex. App. LEXIS _____ (Tex. App.—Waco Jan. 18, 2006,
no pet h.) (Special Note by Chief Justice Gray issued Jan. 25, 2006); Park
v. Montgomery County, No. 10-04-00231-CV, 2005 Tex. App. LEXIS 8646 (Tex.
App.—Waco Oct. 19, 2005, pet. filed) (Special Note by Chief Justice Gray, No.
10-04-00231-CV, 2005 Tex. App. LEXIS 8659 (Tex. App.—Waco Oct. 19, 2005)); Pac.
Emplrs. Ins. Co. v. Mathison, No. 10-04-00314-CV, 2005 Tex. App. LEXIS 8650
(Tex. App.—Waco Oct. 19, 2005, no pet.) (Special Note by Chief Justice Gray,
No. 10-04-00314-CV, 2005 Tex. App. LEXIS 8660 (Tex. App.—Waco Oct. 19, 2005)); Krumnow
v. Krumnow, 174 S.W.3d 820, 830-842 (Tex. App.—Waco August 24, 2005, pet.
filed) (Special Note by Chief Justice Gray issued August 31, 2005).